Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Preliminary Amendment filed October 9, 2020.
Claims 1-14 have been amended.
Claims 1-14 are pending in the instant application.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed October 9, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copies have been placed in the file.

Drawings
The Drawings filed on October 9, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehbacher et al. (Circulation, October 28, 2008, 118: S_550, Abstract 5443) in view of WO 2013/089283 (submitted on the IDS filed October 9, 2020).
The claims are drawn to a method for modulating expression of a target transcriptional product in an ischemic site of a subject, comprising administering a composition to the subject, wherein the composition comprises a nucleic acid complex formed by annealing together a first nucleic acid strand comprising an antisense oligonucleotide region with respect to the target transcriptional product, and a lipid-conjugated second nucleic acid strand comprising a complementary region that is complementary to at least part of the first nucleic acid strand.
Kuehbacher et al. teaches cholesterol conjugated antisense molecules (antagomirs) directed against miR-92a inhibit miR-92a expression, increased recovery of blood flow at an ischemic site and improved cardiac functional recovery after acute myocardial infarction in an experimental animal model with hind limb ischemia.  Kuehbacher et al. teaches that the cholesterol conjugated antagomir was systemically administered.  
Kuehbacher et al. concludes that their results provide key insights into the anti-angiogenic properties of miR-92a in endothelial cells and warrant further investigation of miR-92a as a putative novel therapeutic target to enhance the functional recovery of ischemic tissues.
Kuehbacher et al. does not teach a composition comprising a nucleic acid complex formed by annealing together a first nucleic acid strand comprising an antisense oligonucleotide region with respect to the target transcriptional product, and a lipid-
WO 2013/089283 teaches a double-stranded nucleic acid complex (heteroduplex oligonucleotide, HDO) formed by annealing an antisense oligonucleotide and a complementary strand.  Specifically, WO 2013/089283 teaches a double-stranded nucleic acid complex where the complementary strand to the ASO carries a functional moiety to direct delivery of the ASO can be delivered to a target site with high specificity and high efficiency, and the expression of the target gene can be very effectively suppressed.
The HDOs of the WO 2013/089283 invention have a first nucleic acid strand with a length of 12-25 nucleotides.  Also, the functional moiety of the WO 2013/089283 invention is cholesterol, for example.  
The use of lipid-conjugated antagomirs directed against miR-92a for the treatment of ischemic disease has been well documented in the prior art.  It would have been obvious to substitute the lipid-conjugated antagomir of Kuehbacher et al. with the double-stranded nucleic acid complex (heteroduplex oligonucleotide, HDO) formed by annealing an antisense oligonucleotide and a complementary strand of WO 2013/089283 since it is obvious to substitute one functional equivalent for another, particularly when they are to be used for the same purpose.  See MPEP 2144.06.
Furthermore, one of ordinary skill in the art would have expected success at substituting one functional equivalent for another since KSR forecloses that the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d).  
Before the effective filing date of the claimed invention, it would have been obvious to devise the methods as claimed as taught and suggested by the combined prior art of Kuehbacher et al. in view of WO 2013/089283.  A person of ordinary skill in the art would have been motivated to devise the methods as claimed since Kuehbacher et al. taught lipid-conjugated antagomirs for the treatment of ischemic diseases and WO 2013/089283 taught double-stranded nucleic acid complexes where the complementary strand to the ASO carries a functional moiety such as cholesterol to direct delivery of the ASO to a target site with high specificity and high efficiency, and the expression of the target gene can be very effectively suppressed.    
A person of ordinary skill in the art would have expected reasonable success of taking the method claims of Kuehbacher et al. and formulating double‒stranded nucleic acid including an antisense nucleic acid that is complementary to the transcription product of a target gene, and a nucleic acid that is complementary to the foregoing nucleic acid using the explicit teachings of WO 2013/089283 along with routine optimization and experimentation.  
Therefore, the subject matter of claims 1-14 is obvious over Kuehbacher et al. in view of WO 2013/089283.


Conclusion
No claims are allowable at this time.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635